Citation Nr: 0418907	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  01-09 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $22,076.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from November 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (COW) dated in February 2001, which 
denied waiver of recovery of an overpayment of pension 
benefits in the amount of $22,076.20.  


FINDING OF FACT

The veteran intentionally failed to accurately report his 
wife's income in order to receive VA pension benefits to 
which he was not entitled from September 1997 to October 
2000.  


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $22,076.20 is precluded because of bad faith.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By correspondence, the COW decision, the statements of the 
case, and a Board remand, the veteran has been notified of 
the evidence necessary to substantiate his claim, and of the 
respective obligations of the VA and himself in the 
development of evidence.  A court decision has held that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (see 38 U.S.C.A. §§ 5103, 5103A) do 
not apply to waiver claims.  Barger v. Principi, 16 Vet.App. 
132 (2002).  Even if such provisions did apply, there has 
been satisfactory VA compliance in this case.

The overpayment at issue in this case was created as a result 
of the veteran's receipt of pension benefits for the period 
from September 1997 to October 2000, to which he was not 
entitled, based on his failure to report income received by 
his wife.  He has not disputed the validity of the debt.  

The veteran was initially awarded VA non-service-connected 
pension benefits in October 1982.  At that time, and on 
numerous subsequent occasions, he was notified of the 
necessity that he inform VA of his total family income.  In 
July 1984, he was charged with an overpayment in the amount 
of $4,382, created as a result of his failure to notify VA of 
income from the Social Security Administration (SSA) which he 
had failed to report.  His request for waiver was denied.  

In July 1995, his pension award was terminated effective in 
February 1991, based on VA's having learned that the 
veteran's wife had received employment in an amount which 
exceeded the maximum countable income.  He was informed that 
this had resulted in an overpayment of $31,456.50.  The 
veteran requested waiver of recovery of the debt, stating 
that he had been separated from his wife and children for a 
number of years, and did not know his wife was employed.  In 
a decision dated in September 1995, the COW granted the 
waiver request.  

Subsequently, effective in January 1996, the veteran began 
receiving pension benefits as a single veteran, based on his 
information that he was separated from his wife and not 
contributing to the support of his children.  As a result, 
the only countable income was his own SSA benefits.  

In an August 1997 statement, the veteran requested that his 
wife and children be reinstated as dependents, because he had 
reconciled with his wife, and they were all living together 
again.  In May 1998, action was taken to adjust his pension 
based on the additional dependents, effective in September 
1997.  The award was based on SSA as the only source of 
family income.  

A VA pension eligibility verification report (EVR) was 
received from the veteran in March 1999, in which he reported 
he was married and living with his spouse, that neither he 
nor his wife had received wages or were employed during 1998, 
and that SSA benefits received by himself, his wife, and one 
child was the only source of income from any source.  

In June 2000, the veteran was informed that VA proposed to 
reduce his pension benefits because his income from SSA was 
higher than reported.  

An EVR was received from the veteran later in June 2000, in 
which he reported he was married and living with his spouse, 
that neither he nor his wife had received wages or were 
employed during 1999, and that SSA benefits received by 
himself and his wife was the only source of family income 
from any source.  

In August 2000, the veteran was informed that VA proposed to 
terminate his pension benefits effective in September 1997, 
due to information showing that his wife had received income, 
earned, retirement, and unearned, the total of which exceeded 
the maximum countable income for the veteran.  In October 
2000, his benefits were terminated effective in September 
1997, and in November 2000, he was informed by the VA Debt 
Management Center that (DMC) that as a result of the 
overpayment, he owed the VA $22,076.20.  

He requested waiver of recovery of the debt, arguing that he 
had not known his wife was receiving any income, and that it 
would cause financial hardship to repay the debt.   

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of any person having an interest in 
obtaining the waiver, and if recovery of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.  The veteran's request for waiver of 
recovery of the overpayment was denied by the RO on the basis 
that he had shown bad faith in the creation of the debt, a 
statutory bar to waiver under 38 U.S.C.A. § 5302(c).  "Bad 
faith" is defined by regulation, 38 C.F.R. § 1.965(b)(2), 
as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of his total family income, and continued retention of 
pension payments at the higher rate, constituted bad faith.  

A veteran who is receiving pension must notify the VA of any 
material change or expected change in his or her income or 
other circumstances which would affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income.  38 C.F.R. § 
3.660(a).  

In this case, the veteran was fully aware of the substance of 
his provision, having been charged with overpayments on two 
prior occasions, based on unreported income.  However, he 
states that he was unaware that his wife was receiving this 
income, explaining that she had the checks mailed to her at a 
Post Office box.  

Moreover, fraud, misrepresentation, or bad faith may be found 
if the action is committed by someone having an interest in 
obtaining the waiver.  

The veteran is responsible for the accuracy of the 
information he provides above his signature, including his 
family's income.  In this case, the veteran's entitlement to 
pension is based, in part, on organic impairment of the brain 
resulting from a head injury, rated 70 percent disabling, 
although he has been found competent.  It is evident to a 
layman that the statements received from the veteran are 
written and signed by two different people.  While this is an 
acceptable practice, if false information is being provided, 
either to the veteran or by the veteran, by one who gains 
thereby, it is bad faith (if not fraud or misrepresentation).  
See 38 C.F.R. § 1.962(b) (setting forth the procedures to 
follow where there is an indication of fraud or 
misrepresentation on the part of the debtor or any other 
party having an interest in the claim).  

The failure to provide information regarding the veteran's 
wife's income, either caused by actions on the part of the 
veteran, or another party in interest, demonstrate an intent 
to seek unfair advantage with regard to VA pension benefits, 
and the intentional failure to report income resulted in a 
loss to the government in the amount of the overpayment.  

Since bad faith in the creation of the overpayment, in the 
amount of $22,076.20, waiver of recovery of the overpayment 
is precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962, 1.965.  Hence, the principles of equity and good 
conscience, such as any current financial hardship, are not 
applicable.  Bad faith is shown by a preponderance of the 
evidence, and thus the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)) does not apply, and waiver of recovery of the 
overpayment must be denied.


ORDER

Waiver of recovery of an overpayment of pension benefits in 
the amount of $22,076.20 is denied.




	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



